11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Ratna Vasireddy Babu,                         * From the 161st District
                                                Court of Ector County,
                                                Trial Court No. B-139,003.

Vs. No. 11-15-00028-CV                        * October 8, 2015

Ingrid N. Zeeck,                              * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Ratna Vasireddy Babu.